        Case 6:18-mj-00027-JDP Document 10 Filed 08/24/20 Page 1 of 2

 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       No. 6:18-mj-0027-JDP
12                      Plaintiff,
13              v.                                    MOTION TO VACATE GUILTY PLEAs
                                                      AND DISMISS CASE; AND
14    GUILLAUME SOUBRY, OLIVIER                       [PROPOSED] ORDER THEREON
      PROTEAU, AND JACOB DEMERS,
15
                        Defendants.
16

17
            On June 6, 2018, the Defendants entered guilty pleas to Count 3 of the Criminal
18
     Complaint, and Counts 1 and 2 were dismissed. Pursuant to a Deferred Sentencing Agreement,
19
     sentencing was continued to June 7, 2021. The Defendants have met all conditions of the
20
     Deferred Sentencing Agreement, and pursuant to the Agreement, the United States hereby moves
21
     the Court to vacate the guilty pleas on Count 3 and issue an Order of Dismissal pursuant to Rule
22
     48 of the Federal Rules of Criminal Procedure. The Defendants are in agreement with this
23
     request.
24

25
            Dated: August 19, 2020                        /S/ Susan St. Vincent_________
26                                                        Susan St. Vincent
                                                          Legal Officer
27
                                                          Yosemite National Park
28
                                                      1
        Case 6:18-mj-00027-JDP Document 10 Filed 08/24/20 Page 2 of 2

 1                                          ORDER

 2            Upon application of the United States, good cause having been shown therefor, it is

 3   hereby ordered that in the above-referenced matter, United States v. Soubry, Proteau and Demers,

 4   6:18-mj-0027-JDP, the guilty pleas previously entered on count 3 of the criminal complaint are

 5   vacated, and the case is dismissed, without prejudice, in the interest of justice.

 6
     IT IS SO ORDERED.
 7

 8
     Dated:      August 21, 2020
 9                                                       UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
